                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS                             F    !    .
                                                                                                       r


                                    EL PASO DIVISION
                                                                                  201SAtJG2O               PM 3:ld
IRMA GOMEZ,                                                 §
     Petitioner,                                            §
                                                                                j11z
v.
                                                            §
                                                            §                E19V.
                                                            §
UNITED STATES OF AMERICA                                    §
     Respondent.                                            §

                            MEMORANDUM OPINION AND ORDER

          Irma Gomez asks the Court to vacate her conviction in cause number EP-18-CR-132-FM-

1    through a petition for a writ of error coram nobis under 28 U.S.C.       §   165 1(a). For the reasons

discussed below, the Court will deny the petition.

                        BACKGROUND AND PROCEDURAL HISTORY

          Gomez, who was not a United States citizen, was indicted for the felony offense of

transporting aliens within the United States for the purpose of commercial advantage and private

financial gain, in violation of 8 U.S.C.   §§   1   324(a)( 1 )(A)(ii) and (a)(l)(B)(i). United States          v.


Gomez, EP-18-CR-132-FM-1, Indictment, ECF No 21. She pleaded guilty, pursuant to a plea

agreement, to a misdemeanor information charging her with aiding and abetting bringing an alien

into the United States, in violation of 8 U.S.C.        §   1324(a)(2)(A) and 18 U.S.C.   §       2. She agreed to

the following factual summary attached to the plea agreement:

          On or about December 17, 2017, N.Y.M.C., now referred to as MAT WIT,
          entered the United States from Mexico 11.5 miles west of the Tornillo Port of
          Entry.... Border Patrol Agents (BPA). . . observed a maroon/burgundy motor
          vehicle driving by the area. The motor vehicle had its lights turned off and the
          driver operating either a cellular phone or a GPS device.       BPA then heard
          footsteps go towards the vehicle and a door slam shut on the same vehicle. The
          said vehicle then left the scene at a high rate of speed. BPA conducted a traffic
          stop of the said motor vehicle. The Defendant was the driver and operator of said
          motor vehicle. MAT WIT was a passenger in said motor vehicle. All occupants
          of the said motor vehicle were arrested. MAT WIT was determined to be an alien
          to the United States and a citizen and national of Honduras with no
          documentation or authorization to be in the United States. The Defendant gave a
          voluntary statement in which she stated that she received a call from "Octavio" at
          5PM that day asking her to pick up a female who was going to cross illegally.
          The Defendant agreed to pick up the undocumented alien. The Defendant
          admitted to going to the location and that the female entered her vehicle. Once
          MAT WIT entered the motor vehicle, the Defendant proceeded to drive off until
          she was stopped by BPA.

Id., Plea Agreement 11, ECF No. 52. She also had the opportunity to review and consider the

immigration consequences of her guilty plea in the plea agreement:

                    IMMIGRATION CONSEOUENCES OF CONVICTION
                 Pursuant to the provisions of Federal Rule of Criminal Procedure
          11(b)(1)(0), the Defendant recognizes that, if convicted, a defendant who is not a
          United States citizen may be removed from the United States, denied citizenship,
          and denied admission to the United States. The Defendant recognizes that
          pleading guilty may affect the Defendant's immigration status if the Defendant is
          not a citizen of the United States. The Defendant recognizes that if the Defendant
          is a naturalized U.S. citizen, the Defendant's conviction could result in
          denaturalization. Under federal law, a broad range of criminal offenses warrant
          removal from the United States, the denial or cancellation of certain immigration
          benefits, and/or denaturalization, including the offense(s) to which the Defendant
          has agreed to plead guilty pursuant to this Plea Agreement. The Defendant's
          offense(s) of conviction presumptively require(s) the removal of a defendant who
          is not a U.S. Citizen.          However, removal and other immigration or
          denaturalization consequences are the subject of a separate proceeding, and the
          Defendant understands that no one, including the Defendant's attorney or the
          District Court, can predict with certainty the effect of conviction on the
          Defendant's immigration or naturalization status. The Defendant nevertheless
          affirms that the Defendant wants to enter a plea of guilty, regardless of any
          immigration or naturalization consequences that may result from the guilty plea
          and even if those consequences include the Defendant's removal from the United
          States or denaturalization. The Defendant acknowledges having been closely
          assisted by counsel and advised by counsel about the potential immigration or
          naturalization consequences that may arise from a guilty plea in this case.

Id., at 2-3. She was sentenced to pay a $100 fine and a $25 assessment. Id., J. Crim. Case, ECF

No. 60.

          Gomez filed a motion to vacate, set aside or correct her sentence under 28 U.S.C.   §   2255.

Id., Mot. to Vacate, ECF No. 65. She alleged her trial counsel provided constitutionally


                                                 -2-
ineffective assistance by not properly investigating the immigration consequences of the offense:

           Attorney Saldivar obviously was deficient in his performance (under the Sixth
           Amendment and the Strickland prong) by negotiating a guilty plea to a Misprision
           of a Felony [sic]. Put another way, if Attorney Saldivar had spent any time
           researching the immigration consequences of a guilty plea to a Misprision of a
           Felony [sic], vis-à-vis a[n] offense or even contacting an immigration attorney to
           gain such advice, he would have discovered that Ms. Gomez would have been
           much better served by pleading guilty to Count One of the Indictment than to
           plead guilty to an Information charging her with Misprision of a Felony [sic].

Id., Pet'r's Mem. in Supp. 10, ECF 65-1. She explained that because of this "error," she was

placed in removal proceedings. Gomez asked the Court to vacate the conviction and sentence.

Id.,at    11.

           Respondent United States of America ("the Government") moved to dismiss. Id.,

Resp't's Mot. to Dismiss, ECF No. 68. The Government noted the Court did not sentence

Gomez "to a term of imprisonment, supervised release, or probation." Id., at 3. Instead, it

sentenced Gomez to pay a $100 fine and a $25 assessment. Id According to 28 U.S.C.           §

2255(a):

           A prisoner in custody under sentence of a court established by Act of Congress
           claiming the right to be released upon the ground that the sentence was imposed
           in violation of the Constitution or laws of the United States, or that the court was
           without jurisdiction to impose such sentence, or that the sentence was in excess of
           the maximum authorized by law, or is otherwise subject to collateral attack, may
           move the court which imposed the sentence to vacate, set aside or correct the
           sentence. (emphasis added).

Id. (quoting 28 U.S.C. § 2255(a)). "A monetary fine is not a sufficient restraint on liberty to

meet the 'in custody' requirement." Id. (quoting United States v. Segler, 37 F.3d 1131, 1137 (5th

Cir. 1994) (quotation marks and further citations omitted)). Hence, Gomez was not "in custody,"

as required by 28 U.S.C. § 2255(a); "[a]s such, the Court [did] not have jurisdiction to review

the   §   2255 Motion." Id.



                                                   -3-
        The Court agreed and granted the Government's motion to dismiss. Id., Order Granting

Mot. to Dismiss, ECF No. 70. The Court additionally denied Gomez a certificate of

appealability.

       In her petition for a writ of error coram nobis, Gomez again asserts her counsel provided

constitutionally ineffective assistance:

              The error complained of is that Petitioner was denied effective assistance
       of counsel Petitioner was not properly advised of the immigration consequences
       that would befall if she plead guilty to aiding and abetting unlawful entry under
       Title 8 U.S.C. § 1324.

               Petitioner was not advised that by pleading guilty to a misdemeanor aiding
       and abetting under 8 U.S.C. § 1324 she would be removed from the United States
       as an aggravated felon with no chance to obtain any sort of relief from removal.



               Attorney Saldivar obviously was deficient in his performance (under the
       Sixth Amendment and the Strickland prong) by negotiating a guilty plea to a
       Misdemeanor Information charging a violation of Title 18 United Stas Code,
       Section 2, and Title 8, United States Code, Section 1324(a)(2)(A), Aiding and
       Abetting Bringing an Alien. Put another way, if Attorney Saldivar had spent any
       time researching the immigration consequences of a guilty plea to a Misdemeanor
       Information, under section 1324 (8 U.S.C. § 1324), he would have discovered that
       Ms. Gomez would have been much better served by pleading guilty under section
        1325 (8 U.S.C. § 2 and 8 U.S.C. § 1325).

Pet'r's Pet. 3-4, ECF No.   1.

                                   LEGAL STANDARD

        "The writ of coram nobis is an ancient common-law remedy designed 'to correct errors

of fact." United States v. Denedo, 556 U.S. 904, 910 (2009) (quoting United States v. Morgan,

346 U.S. 502, 507 (1954)). "[T]he authority to grant a writ of coram nobis is conferred by the

All Writs Act, which permits 'courts established by Act of Congress' to issue 'all writs necessary

or appropriate in aid of their respectivejurisdictions." Id. at 911 (quoting 28 U.S.C.       §   1651(a)).

It provides "an 'extraordinary remedy'.    . .   to a petitioner no longer in custody who seeks to
                                                     -4-
vacate his conviction in circumstances where 'the petitioner can demonstrate that he is suffering

civil disabilities as a consequence of the criminal convictions and that the challenged error is of

sufficient magnitude to justify the extraordinary relief." United States    v.   Castro, 26 F.3d 557,

559 (5th Cir. 1994) (citing United States   v.   Morgan, 346 U.S. 502, 511(1954) and United States

v.   Marcello, 876 F.2d 1147, 1154 (5th Cir. 1989)). "The writ will issue only when no other

remedy is available and when 'sound reasons exist[] for failure to seek appropriate earlier

relief." United States v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998) (quoting Morgan, 346 U.S. at

512 (alteration in original)). A petitioner seeking coram nobis relief must demonstrate (1) he is

no longer in custody, (2) there are circumstances compelling the granting of the writ in order to

achieve justice, (3) sound reasons exist for his failure to seek appropriate earlier relief, and (4) he

continues to suffer legal consequences from his conviction which may be remedied by granting

the writ. Foont v. United States, 93 F.3d 76, 78-79 (2nd Cir. 1996). "In addition, a petitioner

bears the considerable burden of overcoming the presumption that previous judicial proceedings

were correct." Dyer, 136 F.3d at 422 (citation omitted).

                                             ANALYSIS

          Gomez pleaded guilty, pursuant to a plea agreement, to a misdemeanor information

charging her with aiding and abetting bringing an alien into the United States. She does not now

proclaim her actual innocence or dispute the factual summary in the plea agreement. Indeed, the

evidence against her is compelling. And the plea agreement clearly advised her of the

immigration consequences of her plea. United States v. Gomez, EP- 18-CR-i 32-FM-i, Plea

Agreement 2-3, ECF No. 52. Gomez only asserts her counsel erred by not negotiating a better

plea agreement, which would have avoided any immigration consequences to her.

         A movant may collaterally attack a sentence by alleging his counsel failed to meet the
Sixth Amendment requirement for an accused "to have the assistance of counsel for his defense."

U.S. CONST. amend. VI. The Sixth Amendment not only guarantees a criminal defendant the

right to counsel, but also the right to the effective assistance of counsel. Lee v. United States,

137 S. Ct. 1958, 1964 (2017). A court analyzes an ineffective assistance     of counsel claim

presented in a § 2255 motion under the two-pronged test set forth in Strickland v. Washington,

466 U.S. 668 (1984). United States    v.   Willis, 273 F.3d 592, 598 (5th Cir. 2001). Under the

Strickland test, to succeed on a claim of ineffective assistance of counsel, a movant must prove:

(1) that his counsel's performance was deficient in that it fell below an objective standard of

reasonableness; and (2) that the deficient performance prejudiced the defense. Strickland, 466

U.S. at 689-94.

       An attorney's effectiveness in negotiating a plea agreement does not turn on the final

outcome of the proceeding, but on whether counsel exercised "reasonable professional

judgment" based on "prevailing professional norms" and "counsel's perspective at the time."

Rompilla v. Beard, 545 U.S. 374, 380-81 (2005) (citations omitted). The prejudice inquiry

turns on "whether [the petitioner] would have accepted the offer to plead pursuant to the

[different] terms" and whether the court and prosecutor would also have agreed to the deal.

Missouriv. Frye,566 U.S. 134, 150 (2012).

       But   Gomezby making only a conclusory assertion that her counsel should have
somehow obtained a better dealfails to establish that her counsel was either deficient or

prejudiced her cause. See Murphy v. Dretke, 416 F.3d 427, 436-37 (5th Cir. 2005) ("Rule 2(c) of

the Rules Governing Section 2254 Cases in the United States District Courts, which requires a

petitioner to plead facts in support of his claims.")
       Furthermore, the writ of error coram nobis "will issue only to correct errors resulting in a

complete miscarriage ofjustice." Jimenez v. Trominski, 91 F.3d 767, 768 (5th Cir. 1996). The

evidence against Gomez was overwhelming, Gomez pleaded guilty to the charge, Gomez was

found guilty after the Court conducted a plea colloquy under Federal Rule of Criminal Procedure

11. There was no absence      of evidence against Gomez, no procedural error, and no miscarriage

ofjustice. Gomez has not overcome the presumption that previous judicial proceedings were

correct.

                                   CONCLUSION AND ORDERS

           Accordingly, the Court finds Gomez is not entitled to the extraordinary remedy of a writ

coram nobis. The Court, therefore, enters the following orders:

           IT IS ORDERED that Gomez's petition for a writ of error coram nobis under 28 U.S.C.

§ 165 1(a)   is DENIED and her civil cause is DISMISSED WITH         PREJUDICE.

           IT IS ALSO ORDERED that all pending motions, if any, are DENIED as moot.

           IT IS FINALLY ORDERED that the Clerk shall CLOSE this case.

           SIGNED this              day of August 2019.




                                                F&NK MONTALVO
                                                UNITED STATES DISTRICT JUDGE




                                                  -7-
